Case 20-30524-KLP              Doc 9    Filed 02/06/20 Entered 02/06/20 12:43:58        Desc Main
                                        Document      Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division

  In re:                                                  :
                                                          :
            CHERYL CIBULA PAYNE,                          : Case No: 20-30524
                                                          : Chapter 13
                      Debtor.                             :

                          APPLICATION FOR A RULE TO SHOW CAUSE

            COMES NOW the Debtor Cheryl Cibula Payne, by counsel, and applies to this

  court for the entry of a Rule to Show Cause against Thomas Clifford Payne, James M.

  Goff, II, and James M. Goff, II, P.C., and in support thereof states as follows:

            1. The Debtor filed a petition under chapter 13 on January 31, 2020.

            2. At the time the petition was filed, the Debtor’s ex-husband Thomas Clifford

                 Payne was represented by James M. Goff, II, and/or James M. Goff, II, P.C.,

                 in a divorce case in the Chesterfield County Circuit Court, Thomas Clifford

                 Payne v. Cheryl Cibula Payne, Case No: CL16-2435 (“the Divorce Case”).

            3. On January 15, 2020, a Final Decree was entered in the Divorce Case.

            4. On February 5, 2020, Thomas Clifford Payne by James M. Goff, II, and/or

                 James M. Goff, II, P.C., first filed in the Divorce Case a Motion to Rehear and

                 Reconsider (“the Motion”) and then filed an Amended Motion to Rehear and

                 Reconsider (“the Amended Motion”) , a faxed copy of each of which are

                 attached hereto as exhibits.

            5. The Motion recognizes the bankruptcy will materially affect the court’s

                 equitable distribution award and requests the court rehear and reconsider its

                 award, in violation of the automatic stay. The subsequent Amended Motion

  James H. Wilson, Jr., VSB No: 27878              1
  Counsel for Debtor
  4860 Cox Road, Suite 200
  Glen Allen, VA 23060
  (804) 740-6464
Case 20-30524-KLP              Doc 9    Filed 02/06/20 Entered 02/06/20 12:43:58          Desc Main
                                        Document      Page 2 of 3



                 recognizes the bankruptcy filing and seeks to “restructure marital assets and

                 debts”, in violation of the automatic stay.

            6. The Motion and Amended Motion are an (1) the continuation of a proceeding

                 to recover a claim against the Debtor that arose before the commencement of

                 this case, (2) a threat to continue a judicial process against the Debtor which

                 was brought before the filing of the petition, (3) an attempt to enforce against

                 the Debtor or against property of the estate, a judgment obtained before

                 commencement of this case, and (4) an act to exercise control over property of

                 the estate.

            7. The acts by Thomas Clifford Payne and James M. Goff, II, and/or James M.

                 Goff, II, P.C., caused the Debtor great amount of emotional distress since her

                 bankruptcy counsel told her that the stay would stop any attempt to modify or

                 enforce the Final Decree against her while she was in bankruptcy.

            8. A creditor or a creditor’s legal representative has an affirmative duty, post-

                 petition, to discontinue any proceeding it has initiated or continued, or to take

                 other appropriate steps to halt that proceeding if the proceeding jeopardizes or

                 threatens in any way the integrity of the bankruptcy estate, or exposes the

                 debtor to harassment or coercion or otherwise inhibits the debtor’s breathing

                 spell from her creditors. See Skillforce, Inc. v. Hafer, 509 BR 525 (E.D. VA

                 2014).

            9. Based on the facts and circumstances related above, Thomas Clifford Payne

                 and James M. Goff, II, and/or James M. Goff, II, P.C., have willfully violated

                 the automatic stay; they have caused the Debtor to suffer anguish,

  James H. Wilson, Jr., VSB No: 27878              2
  Counsel for Debtor
  4860 Cox Road, Suite 200
  Glen Allen, VA 23060
  (804) 740-6464
Case 20-30524-KLP              Doc 9    Filed 02/06/20 Entered 02/06/20 12:43:58        Desc Main
                                        Document      Page 3 of 3



                 inconvenience, embarrassment, annoyance; and they may have caused the

                 Debtor to incur additional attorney’s fees and costs in the Divorce Case.

            WHEREFORE, the Debtor prays that this Court issue a Rule to Show Cause

  against Thomas Clifford Payne and James M. Goff, II, and/or James M. Goff, II, P.C.,

  requiring that they appear before this Court and show cause why they should not be held

  in contempt for their willful violation of the automatic stay under §362 and why

  sanctions, including an award of damages, both actual and punitive, and an award of

  attorney’s fees should not be imposed upon them.

  Date: February 6, 2020                           CHERYL CIBULA PAYNE
                                                   By Counsel

  /s/James H. Wilson, Jr.
  James H. Wilson, Jr.
  Counsel for Debtor
  VSB No: 27878
  4860 Cox Road, Suite 200
  Glen Allen, VA 23060
  (804) 740-6464


                                          PROOF OF SERVICE

         I certify that I have this 6th day of February, 2020, mailed a true copy of this
  Application to James M. Goff, II, Esq., James M. Goff, II, P.C., 10310 Memory Ln., Ste.
  2C, P.O. Box 313, Chesterfield, VA 23832 and to Thomas Clifford Payne, 105 Oakwood
  Ave., Hopewell, VA 23860.

                                                   /s/ James H. Wilson, Jr.
                                                   James H. Wilson, Jr., VSB No: 27878
                                                   Counsel for Debtor




  James H. Wilson, Jr., VSB No: 27878              3
  Counsel for Debtor
  4860 Cox Road, Suite 200
  Glen Allen, VA 23060
  (804) 740-6464
